EX-10.3

Execution Copy

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS WARRANT OR SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.

 

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.

 

GAMMACAN INTERNATIONAL, INC.

 

Warrants for the Purchase of

Shares of Common Stock, Par Value US$0.0001 Per Share

No. 200711-

          THIS CERTIFIES that, for consideration, the receipt and sufficiency of
which are hereby acknowledged, and other value received ARP BIOMED LTD. (the
“Holder”) is entitled to subscribe for, and purchase from, GAMMACAN
INTERNATIONAL, INC., a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein, at any time or from time to time on or after
November 26, 2007 (the “Effective Time”) until 5:00 P.M. New York City local
time on the fifth anniversary of the Effective Time (the “Exercise Period”), an
aggregate of 1,123,973 shares of common stock, par value US$0.0001 per share
(the “Common Stock”) of the Company. This Warrant is initially exercisable at a
price per share equal to US$0.46 subject to adjustment as provided herein;
provided, however, that upon the occurrence of any of the events specified in
Section 8 hereof, the rights granted by this Warrant, including the exercise
price and the number of shares of Common Stock to be received upon such
exercise, shall be adjusted as therein specified. The term “Exercise Price”
shall mean, depending on the context, the initial exercise price

--------------------------------------------------------------------------------



(as set forth above) or the adjusted exercise price per share. Under certain
circumstances described herein, in the event of a Change of Control (as
hereinafter defined), this Warrant shall be deemed exercised in full and no
Exercise Price shall be payable by the Holder, as described herein.

          As used herein, the term “this Warrant” shall mean and include this
Warrant and any Warrant or Warrants hereafter issued as a consequence of the
exercise or transfer of this Warrant in whole or in part. Each share of Common
Stock issuable upon the exercise hereof shall be hereinafter referred to as a
“Warrant Share”. This Warrant is the Warrant described in the Share Purchase
Agreement, dated as of November 26, 2007 (the “Share Purchase Agreement”),
between ARP BioMed, Ltd. And GammaCan International, Inc.

          1.         (a)           Subject to the terms of this Warrant, this
Warrant may be exercised at any time in whole and from time to time in part, at
the option of the Holder, on or after the Effective Time and on or prior to the
end of the Exercise Period. This Warrant shall initially be exercisable in whole
or in part for an aggregate of 1,123,973 fully paid and nonassessable shares of
Common Stock for an exercise price per share equal to the Exercise Price, by
delivery to the Company at its office at Kiryat Ono Mall, Azorim Center A, 39
Jerusalem Street, 55423 Kiryat Ono, Israel, or at such other place as is
designated in writing by the Company, of:

(i)           a completed Election to Purchase, in the form set forth in Exhibit
I, executed by the Holder exercising all or part of the purchase rights
represented by this Warrant;

(ii)          this Warrant;

(iii)         if this Warrant is not registered in the name of the initial
registered Holder, an assignment in the form set forth in Exhibit II hereto
evidencing the assignment of this Warrant to the current Holder; and

(iv)         subject to Section 1(b) hereof, payment of an amount equal to the
product of the Exercise Price multiplied by the number of shares of Common Stock
being purchased upon such exercise in the form of, at the Holder’s option, (A) a
certified or bank cashier’s check payable to the Company, or (B) a wire transfer
of funds to an account designated by the Company.

                    (b)           Provided that this Warrant has not been
transferred except to the stockholders of ARP Biomed Ltd. or by such
stockholders to their respective Permitted Transferees, in accordance with, and
subject to the conditions and limitations set forth in, the Share Purchase
Agreement, in the event of a Change of Control, this Warrant, to the extent not
theretofore exercised by the Holder, shall be deemed exercised in full and no
Exercise Price shall be payable by the Holder. In such event, the Warrant Shares
issuable upon such deemed exercise shall be delivered in accordance with the
terms of this Warrants.

                     (c)           As used herein, “Change of Control” shall
mean the occurrence of the following: any person (as the term “person” is used
in Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended) other than the Company, any subsidiary thereof, or

- 2 -

--------------------------------------------------------------------------------



any employee benefit plan of the Company or any subsidiary thereof, becomes the
beneficial owner of 100% of the combined voting power of the then outstanding
securities of Company entitled to vote generally in the election of directors or
the sale of all or substantially all of the assets of the Company.

                      (d)           Upon the exercise of this Warrant, the
Company shall issue and cause promptly to be delivered upon such exercise to, or
upon the written order of, the Holder and in such name or names as the Holder
may designate, a certificate or certificates for the number of full Warrant
Shares to which such Holder shall be entitled, together with cash in lieu of any
fraction of a Warrant Share otherwise issuable upon such exercise. Such
certificate or certificates shall be deemed to have been issued, and any person
so designated to be the person or persons entitled to receive the Warrant Shares
issuable upon exercise of this Warrant shall be deemed to have become a holder
of record of such Warrant Shares for all purposes, as of the close of business
on the date of the surrender of this Warrant and full payment of the Exercise
Price.

                      (e)           If this Warrant is exercised in respect of
less than all of the Warrant Shares evidenced by this Warrant at any time prior
to the end of the Exercise Period, a new Warrant evidencing the remaining
Warrant Shares shall be issued to the Holder, or its nominee(s), without charge
therefor.

          2.         Upon each exercise of the Holder’s rights to purchase
Warrant Shares, the Holder shall be deemed to be the holder of record of the
Warrant Shares, notwithstanding that the transfer books of the Company shall
then be closed or certificates representing the Warrant Shares with respect to
which this Warrant was exercised shall not then have been actually delivered to
the Holder. As soon as practicable after each such exercise of this Warrant, the
Company shall issue and deliver to the Holder a certificate or certificates
representing the Warrant Shares issuable upon such exercise, registered in the
name of the Holder or its designee. If this Warrant should be exercised in part
only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a Warrant evidencing the right of the Holder to purchase the
balance of the aggregate number of Warrant Shares purchasable hereunder as to
which this Warrant has not been exercised or assigned.

          3.         Any Warrants issued upon the transfer or exercise in part
of this Warrant shall be numbered and shall be registered in a warrant register
(the “Warrant Register”) as they are issued. The Company shall be entitled to
treat the registered holder of any Warrant on the Warrant Register as the owner
in fact thereof for all purposes, and shall not be bound to recognize any
equitable or other claim to, or interest in, such Warrant on the part of any
other person, and shall not be liable for any registration of transfer of
Warrants which are registered or to be registered in the name of a fiduciary or
the nominee of a fiduciary unless made with the actual knowledge that a
fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
on the books of the Company only upon delivery thereof duly endorsed by the
Holder or by his duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his, her, or its authority
shall be produced. Upon any registration of transfer, the Company shall deliver
a new Warrant or

- 3 -

--------------------------------------------------------------------------------



Warrants to the person entitled thereto. This Warrant may be exchanged, at the
option of the Holder thereof, for another Warrant, or other Warrants of
different denominations, of like tenor and representing in the aggregate the
right to purchase a like number of Warrant Shares (or portions thereof), upon
surrender to the Company or its duly authorized agent. Notwithstanding the
foregoing, the Company shall have no obligation to cause Warrants to be
transferred on its books to any person if, in the opinion of counsel to the
Company, such transfer does not comply with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder.

          4.         The Company shall pay all federal and state taxes (other
than taxes on income of the Holder), documentary taxes, stamp taxes, if any, and
other governmental charges that may be imposed upon the issuance or delivery of
this Warrant or upon the issuance or delivery of Warrant Shares upon the
exercise of this Warrant, provided, however, that the Company shall not be
required to pay any taxes payable in connection with any transfer involved in
the issuance or delivery of any Warrants or Warrant Shares in a name other than
that of the Holder in respect of which such Warrant Shares are issued. The
Company may refuse to deliver the certificates representing the Warrant Shares
being issued in a name other than the Holder’s name until the Company receives a
sum sufficient to pay any tax that will be due because such shares are to be
issued in a name other than the Holder’s name.

          5.         (a)           The Company shall at all times reserve and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exercise of the Warrants, such number of shares of
Common Stock as shall, from time to time, be sufficient therefor. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue), without any personal liability attaching to
the ownership thereof and will not be issued in violation of any preemptive or
similar rights of stockholders. The Company further covenants that its issuance
of this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the trading market upon which the Common Stock may be listed.

                     (b)           The transfer agent for the Common Stock and
every subsequent transfer agent for any of the Company’s securities issuable
upon the exercise of this Warrant shall be irrevocably authorized and directed
at all times to reserve such number of authorized securities as shall be
required for such purpose. The Company shall keep a copy of this Warrant on file
with the transfer agent for the Common Stock and with every subsequent transfer
agent for shares of the Company’s securities issuable upon the exercise of this
Warrant. The Company shall supply such transfer agent with duly executed
certificates representing the Common Stock or other securities for such
purposes.

- 4 -

--------------------------------------------------------------------------------



                    (c)           The Company shall not by any action including,
without limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant; but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, and (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.

          6.        The Company will (i) obtain and keep effective any and all
permits, consents and approvals of Federal or state governmental agencies and
authorities and make all filings under Federal and state securities laws, that
are required in connection with the issuance and delivery of this Warrant, the
exercise of this Warrant, and the issuance and delivery of the Warrant Shares
issued upon exercise of this Warrant, and (ii) have the Warrant Shares, upon
their issuance, listed on each securities exchange on which the Common Stock (or
any other securities included in Warrant Shares) are then listed.

          7.        If the Company purchases or otherwise acquires this Warrant,
the Company shall cancel this Warrant, and any Warrant surrendered for exchange,
substitution, transfer or exercise in whole or in part.

          8.        The Exercise Price for the Warrants in effect from time to
time, and the number of Warrant Shares issuable upon exercise of the Warrants,
shall be subject to adjustment as follows:

                     (a)           If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions (whether in cash or otherwise) on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Warrant), (B)
subdivides outstanding shares of Common Stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (D) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 8(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

                     (b)           When any adjustment is required to be made in
the Exercise Price pursuant to subsection 8(a), the number of Warrant Shares
purchasable upon the exercise of this Warrant shall be changed to the number
determined by dividing (i) an amount equal to product of the number of

- 5 -

--------------------------------------------------------------------------------



shares issuable upon the exercise of this Warrant immediately prior to such
adjustment multiplied by the Exercise Price in effect immediately prior to such
adjustment, by (ii) the Exercise Price in effect immediately after such
adjustment.

                     (c)           Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 8, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than fifteen (15) days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Holder a certificate
setting forth such adjustment or readjustment (including the kind and amount of
securities, cash or other property for which this Warrant shall be exercisable
and the Exercise Price) and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Holder (but
in any event not later than 15 days thereafter), furnish or cause to be
furnished to the Holder a certificate setting forth (i) the Exercise Price then
in effect and (ii) the number and class or series of Warrant Shares and the
amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

                     (d)           All calculations under this Section 8 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be.

                     (e)           The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall pay the value
thereof to the Holder in cash on the basis of the Fair Market Value per Warrant
Share, as determined pursuant to subsection 1(b) above.

          9.         Unless registered, the Warrant Shares issued on exercise of
the Warrants shall be subject to a stop transfer order and the certificate or
certificates representing the Warrant Shares shall bear the following legend:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS.

          10.       The Company covenants that upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate relating to the Warrant
Shares, and in case of loss, theft or destruction, of indemnity or security
reasonably satisfactory to it, and upon surrender and cancellation of such
Warrant or stock certificate,

- 6 -

--------------------------------------------------------------------------------



if mutilated, the Company will make and deliver a new Warrant or stock
certificate of like date, tenor and denomination , in lieu of such Warrant or
stock certificate.

          11.       (a)           The Holder of any Warrant shall not have,
solely on account of such status, any rights of a stockholder of the Company,
either at law or in equity, or to any notice of meetings of stockholders or of
any other proceedings of the Company, except as provided in this Warrant.

                      (b)           No provision hereof, in the absence of
affirmative action by Holder to Warrant Shares, and no enumeration herein of the
rights or privileges of Holder hereof, shall give rise to any liability of such
Holder for the purchase price of any Common Stock or as a stockholder of
Company, whether such liability is asserted by Company or by creditors of
Company.

          12.       Promptly upon the appointment of any subsequent transfer
agent of the Common Stock, or any other securities issuable upon the exercise of
this Warrant, the Company will deliver to the Holder a statement setting forth
the name and address of such subsequent transfer agent.

          13.       All notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed given (i) when made,
if made by hand delivery, (ii) upon confirmation, if made by telecopier, or
(iii) one business day after being deposited with a reputable next-day courier,
postage prepaid, to the parties as follows:

if to the Company:
GammaCan International, Inc.
Kiryat Ono Mall
Azorim Center A
39 Jerusalem Street
55423 Kiryat Ono, Israel

if to the Holder:
As set forth in the Warrant Register of the Company.

                     The Company or the Holder by notice to the other party may
designate additional or different addresses as shall be furnished in writing by
such party. Any notice or communication mailed to the Holder shall be mailed by
first class mail or other equivalent means at such Holder’s address and shall be
sufficiently given to such Holder if so mailed within the time prescribed.

          14.       The Company and the Holder may from time to time supplement,
modify or amend this Warrant.

          15.       Except as otherwise provided herein, all the covenants and
provisions of this Warrant by or for the benefit of the Company or the Holder
shall be binding upon and shall inure to the benefit of their respective
permitted successors, transferees and assigns hereunder.

          16.       The Company shall not merge or consolidate with or into any
other entity unless the entity resulting from such merger or consolidation (if
not the Company) shall expressly assume,

- 7 -

--------------------------------------------------------------------------------



by supplemental agreement satisfactory in form to the Holder and executed and
delivered to the Holder, the due and punctual performance and observance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company. The Warrant may be transferred as described in the Share Purchase
Agreement and in the Lock-Up Agreement (as defined in the Share Purchase
Agreement).

          17.       The validity, interpretation, and performance of this
Warrant shall be governed by the laws of the State of Israel and the applicable
courts in the Tel Aviv Jaffa District shall have exclusive jurisdiction over any
claim and/or demand rising from this Warrant.

          18.       The provisions hereof have been and are made solely for the
benefit of the Company and the Holder, and their respective successors and
assigns, and no other person shall acquire or have any right hereunder or by
virtue hereof.

          19.       The headings in this Warrant are for convenience only and
shall not limit or otherwise affect the meaning hereof.

          20.       If any term, provision, covenant or restriction of this
Warrant is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, illegal, void or unenforceable.

          21.       This Warrant is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Warrant supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

          22.       In any action or proceeding brought to enforce any provision
of this Warrant, or where any provision hereof is validly asserted as a defense,
the prevailing party, as determined by the court, shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

- 8 -

--------------------------------------------------------------------------------



          23.       Each party hereto agrees to use all reasonable efforts to
obtain all consents and approvals, and to do all other things, necessary for the
transactions contemplated by this Warrant on or prior to the end of the Exercise
Period. The parties agree to take such further action and to deliver or cause to
be delivered to each other after the date hereof such additional agreements or
instruments as any of them may reasonably request for the purpose of carrying
out this Warrant and the agreements and transactions contemplated hereby and
thereby.

Dated:

GAMMACAN INTERNATIONAL, INC.              By:   
 
  Name:   Title:


[Seal]

 

 
Secretary                             


 

 

 

 

 

 

 

- 9 -

--------------------------------------------------------------------------------



EXHIBIT I

ELECTION TO PURCHASE

                      The undersigned hereby irrevocably elects to exercise
Warrants represented by this Warrant and to purchase the shares of Common Stock
or other securities issuable upon the exercise of said Warrants, and requests
that Certificates for such shares be issued and delivered as follows:

ISSUE TO:                            (Name)           (Address, Including Zip
Code)           (Social Security or Tax Identification Number)       DELIVER TO:
    (Name)           (Address, Including Zip Code)


                      In payment of the purchase price with respect to this
Warrant exercised, the undersigned hereby tenders payment of $           by (i)
certified or bank cashiers check payable to the order of the Company c; or (ii)
a wire transfer of such funds to an account designated by the Company c; or
(iii) a Change of Control has taken place and this Warrant is deemed exercised
pursuant to Section 1(b) c (check applicable box). If the number of Warrant
Shares hereby exercised is fewer than all the Warrant Shares represented by this
Warrant, the undersigned requests that a new Warrant representing the number of
full Warrant Shares not exercised to be issued and delivered as set forth below:

Name of Holder or Assignee:          (Please Print)


Address:           
 
 
 


Signature:         
                                                            
  DATED:                                  , 200__            

(Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)

    Signature Guaranteed:  
 


 

- 10 -

--------------------------------------------------------------------------------



EXHIBIT II

ASSIGNMENT

                      FOR VALUE RECEIVED, the undersigned hereby sells, assigns
and transfers unto the Assignee named below all of the rights of the undersigned
represented by the within Warrant, with respect to the number of Warrant Shares
set forth below:

            Taxpayer         Number of   Identification Name of Assignee  
Address   Warrant Shares   Number


 

 

and does hereby irrevocably constitute and appoint ___________________,
Attorney, to make such transfer on the Warrant Register maintained at the
principal office of the Company with full power of substitution in the premises.

 

Dated: _____, 200__                                                        
                                        Signature


(Signature must conform in all respects to name of holder as specified on the
face of this Warrant).

 

Signature Guaranteed:  


 

 

 

 

 

- 11 -

--------------------------------------------------------------------------------